1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                   UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA

10   GRACE ANN SILVA,                    )                 Case No. 2:20-CV-02124-AC
                                         )
11         Plaintiff                     )                 STIPULATION AND PROPOSED
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S MOTION FOR
13                                       )                 SUMMARY JUDGMENT
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 31 Days to June 28, 2021, for Plaintiff to file her Motion for Summary Judgment, in

20   accordance with the Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is
21
     requested due to the fact that Plaintiff’s counsel has a scheduling conflict with the current date.
22

23

24

25

26

27

28

     Silva v. Saul                  Stipulation and Proposed Order       E.D. Cal. 2:20-cv-02124-AC
1    The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3

4

5

6
                                                  Respectfully submitted,

7

8    Date: May 25, 2021                           JACQUELINE A. FORSLUND
9
                                                  Attorney at Law

10
                                                  /s/Jacqueline A. Forslund
11                                                JACQUELINE A. FORSLUND
12
                                                  Attorney for Plaintiff
13

14
     Date: May 27, 2021                           PHILIP A. TALBERT
15
                                                  Acting United States Attorney
16                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                                  /s/ Daniel P. Talbert
19                                                DANIEL P. TALBERT
                                                  Special Assistant United States Attorney
20                                                *By email authorization
21
                                                  Attorney for Defendant
22

23                                                 ORDER
24
     APPROVED AND SO ORDERED
25

26
     DATED: May 28, 2021
27

28

     Silva v. Saul                 Stipulation and Proposed Order      E.D. Cal. 2:20-cv-02124-AC
